Exhibit 10.5 RUTH’S HOSPITALITY GROUP, INC. RESTRICTED STOCK AWARD AGREEMENT [Date] Name Address City State Zip Re: Ruth’s Hospitality Group, Inc. (the “ Company ”) Restricted Stock Award Agreement (this “ Agreement ”) Dear [Name]: The Company is pleased to advise you that its Board of Directors has awarded you (the “ Grantee ”) a grant of Restricted Stock, as provided below, under the Company’s Amended and Restated 2005 Long Term Equity Incentive Plan, as amended (the “ Plan ”), a copy of which is attached hereto and incorporated herein by reference. Capitalized terms used but not defined herein shall have the meanings set forth in the Plan. 1. Definitions . For the purposes of this Agreement, the following terms shall have the meanings set forth below: “ Restricted Shares ” shall mean (i) all shares of Common Stock awarded pursuant to this Agreement and (ii) all shares of Common Stock issued with respect to the Common Stock referred to in clause (i) above by way of stock dividend or stock split or in connection with any conversion, merger, consolidation or recapitalization or other reorganization affecting the Common Stock. Restricted Shares shall continue to be Restricted Shares pursuant to this Agreement in the hands of any holder other than you, and each such transferee thereof shall succeed to the rights and obligations of a holder of Restricted Shares hereunder. “ Person ” means an individual, a partnership, a corporation, a limited liability company, an association, a joint stock company, a trust, a joint venture, an unincorporated organization and a governmental entity or any department, agency, or political subdivision thereof. “ Securities Act ” shall mean the Securities Act of 1933, as amended, and any successor statute. 2. Grant and Vesting . (a) Grant . Effective as of the date of this Agreement (the “ Grant Date ”), the Company shall issue to the Grantee, subject to the terms and conditions set forth in this Agreement and in the Plan, [ xx ] Restricted Shares, in exchange for a purchase price of $0.01 per Restricted Share. The Restricted Shares will initially be issued by the Company in book entry form only, in the name of the Grantee. The Company shall, upon the request of the Grantee, issue and deliver to the Grantee a certificate representing Restricted Shares that have vested pursuant to this Agreement. (b) Normal Vesting . [x] of your Restricted Shares shall vest on each of the first [x] anniversaries of the Grant Date (such [x] year period, the “ Restricted Period ”), in each case if and only if you are, and have been continuously, employed by the Company from the date of this Agreement through such date of vesting, provided, however, that any fraction of a share that would otherwise result from the operation of the vesting schedule shall be rounded up or down to the nearest whole share in any case where it is necessary to effect a certificated transfer of Restricted Shares. (c) Effect on Vesting in Case of Employment Termination . Notwithstanding paragraph 2(b) above, the following special vesting rules shall apply if your employment with the Company terminates prior to the expiration of the Restricted Period: (i) Death or Disability . If you die or become subject to any Disability while an employee of the Company, your Restricted Shares shall be vested with respect to a number of shares equal to the sum of (x) the shares that were vested on the date of your death or Disability, plus (y) such additional shares that would have vested had your employment continued for one additional year following the date of termination of your employment as a result of death or Disability. (ii) [Qualifying Termination . If your employment with the Company is terminated (A) by the Company other than for Cause or (B) by you for Good Reason and you timely complete all actions such that you become entitled to severance compensation under Section [7( • )] of your Employment Agreement (a “Qualifying Termination”), your Restricted Shares shall be vested with respect to a number of shares equal to the sum of (x) the shares that were vested as of the Qualifying Termination and (y) such additional shares that would have vested had your employment continued for one additional year following the date of the Qualifying Termination.] 1 (iii) Other Termination of Employment . Unless otherwise determined by the Committee, if your employment terminates other than [(x)] as a result of death or Disability [or (y) due to your Qualifying Termination] , your Restricted Shares shall be vested with respect to that portion that was vested on the date your employment with the Company ceased and any portion that was not vested on such date shall be forfeited immediately and automatically to the Company. The Grantee shall have no further rights with respect to any Restricted Shares that are so forfeited. Except as provided in this paragraph 2(c), the number of Restricted Shares that are vested shall not increase once you cease to be employed by the Company. 1 To be included only for those whose employment agreements provide for such accelerated vesting. (d) Dividends and Other Distributions . If any dividend or distribution is declared and paid in shares of Common Stock in respect of Restricted Shares, such shares of Common Stock shall be subject to the same terms and conditions as the Restricted Shares to which it relates. If any dividend or distribution is declared and paid in respect of Restricted Shares other than in shares of Common Stock, then such dividend or distribution shall be subject to the same terms and conditions as the Restricted Shares to which it relates and shall not be paid to the Grantee unless and until such Restricted Shares vest. The Grantee shall immediately forfeit any dividend or distribution in respect of unvested Restricted Shares that are forfeited by the Grantee. 3.[ Acceleration of Vesting on Change in Control . If you have been continuously employed by the Company from the date of this Agreement until a Change in Control, the portion of your Restricted Shares which has not become vested at the date of such event shall immediately vest with respect to 100% of such shares simultaneously with the consummation of the Change in Control.] 2 4. Conformity with Plan . This Agreement is intended to conform in all respects with, and is subject to all applicable provisions of, the Plan (which is incorporated herein by reference). Inconsistencies between this Agreement and the Plan shall be resolved in accordance with the terms of the Plan. By executing and returning the enclosed copy of this Agreement, you acknowledge your receipt of this Agreement and the Plan and agree to be bound by all of the terms of this Agreement and the Plan. 5. Rights of Grantee . Nothing in this Agreement shall interfere with or limit in any way the right of the Company to terminate your employment or service at any time (with or without Cause), nor confer upon you any right to continue in the employ or service of the Company for any period of time or to continue your present (or any other) rate of compensation, and in the event of your termination of employment (including, but not limited to, termination by the Company without Cause) or your continued service with the Company, any portion of your Restricted Shares that were not previously vested shall be immediately forfeited. Nothing in this Agreement shall confer upon you any right to be selected again as a Plan participant, and nothing in the Plan or this Agreement shall provide for any adjustment to the number of Restricted Shares upon the occurrence of subsequent events, except as provided in paragraph 7 below. 6. Withholding of Taxes . The Company shall be entitled, if necessary or desirable in the Company’s sole discretion, to withhold from you any amounts due and payable by the Company to you (or secure payment from you, in lieu of withholding) the amount of any withholding or other tax due from the Company with respect to any Restricted Shares awarded under this Agreement, and the Company may defer such issuance unless indemnified by you to its satisfaction. 7. Adjustments . In the event of a reorganization, recapitalization, stock dividend or stock split, or combination or other change in the shares of Common Stock, the Board or the Committee shall, in order to prevent the dilution or enlargement of rights under this Agreement, make such adjustments in the number and type of shares authorized by the Plan and the number and type of Restricted Shares covered by this Agreement as may be determined to be appropriate and equitable. The issuance by the Company of shares of stock of any class, or options or securities exercisable or convertible into shares of stock of any class, for cash or property, or for labor or services either upon direct sale, or upon the exercise of rights or warrants to subscribe therefore, or upon exercise or conversion, of other securities, shall not affect, and no adjustment by reason thereof shall be made with respect to, the number of shares of Common Stock then subject to this Agreement. 2 To be included only for those that have such provisions in their employment agreement. 8.
